Citation Nr: 1734747	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  11-09 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a separate compensable rating for cataracts, due to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active military service from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2015, the Board remanded the claims for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims on appeal warrant further development.  Both claims were remanded by the Board in July 2015 for further VA opinions and clarification.

Hypertension

The Board requested an opinion from a VA examiner as to whether the Veteran's diagnosed hypertension was related to active duty service or secondary to his service-connected diabetes, to include aggravation.  In a July 2016 opinion, a VA examiner opined that the Veteran's hypertension was not due to his military service or his service-connected diabetes mellitus.  The rationale provided was that there is no evidence of any abnormal blood pressure readings during active duty service.  Moreover, the examiner stated that there was no relationship between hypertension, which is a cardiovascular disorder and diabetes, which is an endocrinologic disorder.  The examiner, however, did not provide an opinion as to whether the Veteran's hypertension is aggravated by his service-connected diabetes mellitus.  Therefore, further opinion is warranted.


Cataracts

The Veteran was issued a supplemental statement of the case (SSOC) in August 2016 which referenced a July 19, 2016 VA eye opinion.  However, upon review of the evidence currently in the claims file (both in VBMS and Virtual VA), this VA examination report has not been associated with the claims file.  Thus, a remand is warranted to ensure that the record is complete prior to adjudication of the cataract issue by the Board.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the VA examiner who provided the July 2016 hypertension opinion.  If that examiner is unavailable the requested opinion should be obtained from another appropriate VA examiner.  Provide the examiner with the claims file including a copy of this REMAND.  After a complete review of the record, the examiner should respond to the following:

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is aggravated (permanently increased in severity beyond the natural progress of the disease) by his service-connected diabetes mellitus.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for the opinion issued must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with rationale for that conclusion. 

2.  Associate with the electronic claims file the July 19, 2016 VA eye opinion.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




